Citation Nr: 0003333	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  96-08 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for his daughters, [redacted] and [redacted], prior to 
November 1, 1994.

WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty and was retired from active 
service because of physical disability in September 1991.  
The appellant is the ex-spouse of the veteran and the mother 
of the veteran's children, [redacted] and [redacted].  She is 
unrepresented in this matter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 special apportionment 
decision of the San Diego, California Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment in favor of the veteran's minor children, [redacted] 
and [redacted].  The appellant disagreed with the decision and 
the instant claim ensued.  

During the pendency of this appeal, the veteran died in 
September 1995.  

In March 1996, the appellant testified before a hearing 
officer at the RO.  At that time, she clarified the issue on 
appeal and indicated that she not only wanted an 
apportionment of the veteran's compensation when he was 
alive, she wanted the apportionment of the compensation 
benefits to be effective from 1991, the date the veteran was 
determined to be disabled for VA purposes.  

In October 1996, the appellant requested that the instant 
appeal be transferred from the San Diego, California RO to 
the Columbia, South Carolina RO.  

A special apportionment decision of October 1998, granted 
apportionment of the veteran's compensation payable to the 
veteran's daughters [redacted] and [redacted], effective 
November 1994.  Since the appellant requested that the 
apportionment commence in 1991, when the veteran was 
determined to be disabled for VA purposes, this grant of 
apportionment benefits effective November 1994, was only a 
partial grant of benefits on appeal.  

The appellant requested a Travel Board hearing and was 
scheduled for this hearing on August 17, 1999.  She failed to 
report.


FINDINGS OF FACT

1.  The appellant applied for apportionment of the veteran's 
compensation benefits on behalf of his minor daughters, [redacted] 
and [redacted], in February 1994.  

2.  The appellant received child support payments for the 
aforementioned minor children from March 1994 to May 1994.

3.  The aforementioned minor children lived with their father 
from June 1994 until November 1994, when they returned to the 
appellant.

4.  [redacted] left the appellant's household at the end of 
November 1994 and did not return until July 1995.  

5.  [redacted] has lived with the appellant since 
November 1994.

6.  The veteran died in September 1995.  



CONCLUSION OF LAW

Entitlement to an apportionment of the veteran's compensation 
benefits for his daughters, [redacted] and [redacted], prior to 
November 1, 1994, is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.400(e), 3.450(a)(1)(ii), 3.458(g) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In February 1994, a letter was received by VA from the 
appellant indicating that she was the former spouse of the 
veteran and had custody of their two minor children.  At that 
time she stated that she was requesting an apportionment of 
his income and she requested that the necessary paper work to 
begin that action be sent to her.  

In March 1994, the appellant submitted another statement to 
VA requesting apportionment of the veteran's compensation 
benefits.  She related that the veteran was in arrears in 
child support payments.  

In August 1994, the appellant was sent a letter from the San 
Diego, California RO indicating, in pertinent part, that it 
had received an inquiry from her regarding the claim she had 
filed.  The RO stated that the file was not in its office and 
had been transferred to the Washington, D.C. RO.  The RO 
suggested that since the file could not be located at that 
time, she should resubmit her claim to the Washington, D.C. 
RO.  

Also in August 1994, the Washington, D.C. RO contacted the 
veteran and informed him that it had received a request for 
apportionment of his VA benefits for dependents not living 
with him.  He was asked to itemize his monthly income, 
provided a list of his average monthly expenses, state the 
amount of support he provided to his children who did not 
live with him and, if remarried, to show his spouse's monthly 
income.  

In September 1994, the veteran wrote a letter to VA 
indicating, in pertinent part, that he had provided support 
payments to his ex-spouse in the amount of $500 monthly, 
since 1986.  He also related that since September 1992, his 
ex-spouse had been receiving $500 a month child support and 
an additional $176 per month in social security disability 
benefits.  Also, he related that since June 7, 1994, his 
daughters had resided with him; his monthly income consisted 
of $1900 from VA, $600 for Social Security benefits and $0 
from his present spouse.  He related monthly expenses of $805 
for rent, plus expenses for telephone, utilities, groceries, 
school fees, clothing, transportation and insurance.  He 
stated that these expenses usually left him with a balance of 
$0 at the end of the month.  He indicated that he had no 
stocks, bonds, property or real estate and although he had a 
joint checking account with his spouse, she was unemployed.  
He disagreed with the request to apportion his VA benefits.  

By special apportionment decision of January 1995, 
apportionment of the veteran's compensation benefits on 
behalf of his daughters, [redacted] and [redacted], was denied.  
It was determined that the appellant's income exceeded her 
expenses by $115 per month and financial hardship was not 
shown.  The veteran did not provide an itemized list of all 
of his expenses but claimed that his living expenses left him 
with no money at the end of the month.  It was determined 
that apportionment of the veterans benefits would cause him 
undue hardship and furthermore, he informed VA that the 
children were residing with him since June 1994.  The 
appellant was informed of the decision in a February 1995 
letter and was provided a VA Form 4107 indicating her 
appellate rights.  In August 1995, she filed a notice of 
disagreement to the denial of apportionment and asked that 
she be provided the opportunity to present personal hearing 
testimony before a hearing officer at the RO.  

In September 1995, the veteran died as a result of his 
service-connected disability.  

In a March 1996 Report of Contact, the appellant informed the 
RO by telephone that the hearing that she was requesting was 
an appeal for the back pay of child support payments that she 
felt she should have received while the veteran was still 
alive.  

The appellant presented personal hearing testimony before a 
hearing officer at the RO in March 1996.  She gave testimony 
of receiving allotments from the veteran while he was in the 
service and that the allotment of $100 per child was received 
from 1987 until April 1992, when she received notice from the 
Army that her allotment was ended because the veteran had 
taken VA benefits in lieu of military retirement.  She stated 
that she had a 1992 supplement to the divorce decree which 
indicated that the veteran was to pay her $250 per month per 
child ($500) in child support payments.  The appellant stated 
that she received $500 in support payments for all of 1993 
except for July and August and received payments of $500 per 
month in 1994 until May.  From May 1994 until his death in 
September 1995, the appellant testified that the veteran made 
no support payments.  She also testified that her daughter, 
[redacted], lived with her from March to May 1994; in June 1994, 
she moved in with the veteran; in November 1994, she returned 
to the appellant's household and at the end of the month, or 
around the 1st of December 1994, she moved back to Virginia 
to live with her boyfriend's sister.  In July 1995, [redacted] 
returned to the household of the appellant.  During that same 
period, [redacted] lived with the appellant from March to 
May 1994; in June 1994, she moved in with the veteran and in 
November 1994, she returned to the appellant's household.  
The appellant indicated that since November 1994, [redacted] 
has resided in her household.  Although she testified that 
the veteran made payments of $500 per month until May 1994, 
she also testified during the hearing that he stopped making 
payments in December 1993.  The appellant also submitted her 
daughters' school records in support of the claim.  

In August 1996, the hearing officer determined that if an 
apportionment was to be granted, it would be payable from the 
first of the month following the month of request for an 
apportionment when the children are in the custody of the 
appellant and when the veteran is not providing support to 
the children through monthly payments or having them reside 
in his household.  The hearing officer determined that the 
dates in question were from March 1, 1994, the first of the 
month following the month of the request for an 
apportionment, through August 31, 1995, the month ending 
before the veteran's September 1995 death.  The hearing 
officer did not award apportionment from March 1994 to 
May 1994 for either child as the appellant testified to and 
there was no information to the contrary, that the veteran 
paid $500 per month in child support during this period.  
Apportionment was not awarded for either child from June, 
July, August, September, or October 1994, since both girls 
lived in the household of the veteran during that time 
period.  Apportionment was awarded to the appellant at $150 
per child ($300) for the month of November 1994, as that was 
the month that they returned to her household and the veteran 
did not provide any support.  The apportionment was reduced 
to $150 per month from December 1, 1994, since at that time, 
only [redacted] was in the custody of the appellant.  The 
apportionment was increased to the $300 a month rate from 
July 1, 1995, when [redacted] returned to the appellant's care and 
continued at that rate through August 31, 1995, the month 
before the veteran's death.  The amount of $150 per month per 
child was decided upon based on the fact that this was the 
original amount determined to be withheld while a 
determination was made as to whether an apportionment was in 
order and the hearing officer determined that the amount was 
reasonable based on the needs of the veteran and the needs of 
the appellant.  

Analysis

The appellant claims that she should be awarded an 
apportionment of the veteran's compensation benefits from the 
date the veteran was determined to be disabled in 1991.  

All or any part of a veteran's compensation may be 
apportioned if the veteran's children are not residing with 
the veteran and the veteran is not reasonably discharging his 
or her responsibility for the children's support.  38 C.F.R. 
§ 3.450(a)(1)(ii).

Under applicable criteria, the effective date of an award of 
apportionment in original claims is in accordance with the 
facts found.  38 C.F.R. § 3.400(e).  If there are any 
children of the veteran not in his custody an apportionment 
will not be authorized unless and until a claim for an 
apportioned share is filed in their behalf  38 C.F.R. 
§ 3.458(g).  

In this case, it is clear that the appellant was entitled to 
an apportioned share of the veteran's compensation on behalf 
of his minor children not in his custody.  This decision was 
made via a hearing officer's decision in August 1996.  That 
was considered a partial grant of the benefits sought on 
appeal.  

According to the testimony of the appellant, she received 
child support from the veteran for the months of March 
through May 1994 and her daughters did not live with her from 
June 1994, returning in November 1994.  They resided with the 
veteran during that period.  The RO has found that an 
apportionment is not warranted for these months as the 
veteran either was reasonably providing for their support or 
the children were living with them.  The Board agrees that 
the facts herein do not support an apportionment of the 
veteran's compensation for the months of March through 
October 1994.  38 C.F.R. § 3.450(a)(1)(ii).

Although the appellant believes that the veteran's minor 
children warranted an apportioned share of the veteran's 
compensation benefits at the initial period that he was 
determined disabled in 1991, VA law specifically states that 
authorization of an apportionment cannot occur unless and 
until a claim is filed in behalf of minor children not in the 
veteran's custody.  The record reflects, and there is no 
evidence to the contrary, that the appellant initially 
requested apportionment of the veteran's compensation in 
February 1994.  She was awarded benefits for the children 
beginning November 1, 1994, the date the children returned to 
her custody and following which no support was received from 
the veteran.  The Board is cognizant of the appellant's 
testimony at the March 1996 hearing indicating that she had 
no idea about apportionment of benefits and was not aware 
that it was available.  She stated that she thought she was 
only entitled to child support via a divorce decree.  
However, the law is clear as to the requirement necessary to 
be met for apportionment, and the Board is not free to ignore 
or make exceptions to laws passed by Congress or the 
regulations of the Secretary to implement such laws. See 38 
U.S.C.A. 7104 (West 1991).  Furthermore, although 
apportionment is available based on the facts of the case and 
is provided to assist in the support of the veteran's 
dependents, VA is first and foremost responsible to the 
veteran.  

Based on the foregoing, apportionment of the veteran's 
compensation prior to November 1, 1994, is not warranted.  




ORDER

Entitlement to an apportionment of the veteran's compensation 
on behalf of his minor children, [redacted] and [redacted], prior to 
November 1, 1994 is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

